            Case 4:19-cv-02313 Document 1-1 Filed on 06/27/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 67.10.11.66

ISP: Spectrum
Physical Location: McAllen, TX



Hit Date UTC           File Hash                                Title
05/29/2019 23:07:34    1013AD59CD964D5872750551C25A1DAFE10CF33C Sex For Three By The Sea

10/22/2018 00:37:11    88B5AD264175FF6D7EF35689A94CF740C83C0D9B          Hot Fitness Sex

10/17/2018 01:36:20    A914D6790C1F2E142F033E9CD3B81845A941BCCD          Sex And Fashion A Threeway Project

07/12/2018 23:00:09    A2D70246491384CDC9AC2B326158AEB85F5646B6          Blowjob or Blowfish


Total Statutory Claims Against Defendant: 4




                                                  EXHIBIT A
STX291
